Citation Nr: 1215595	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for old healed fracture of the right fifth metacarpal and old dislocation injury of the right fifth proximal interphalangeal joint with residual ulnar deviation and mild osteoarthritis (claimed as a right pinky finger condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for old healed fracture of the right fifth metacarpal and old dislocation injury of the right fifth proximal interphalangeal joint with residual ulnar deviation and mild osteoarthritis (claimed as a right pinky finger condition).  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), also in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  The Veteran has submitted additional evidence to the Board, but has not waived initial RO consideration of the submitted evidence in accordance with 38 C.F.R. § 20.1304(c).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

As noted above, after the April 2011 Board hearing, in August 2011, the Veteran submitted a July 2011 VA treatment record which is relevant to the Veteran's pending appeal.  This evidence was not accompanied by a signed waiver of initial review by the RO.  See 38 C.F.R. § 20.1304  (2011).  Hence, the Board has no alternative but to remand the matter on appeal for RO consideration of the claims in light of the additional evidence, in the first instance.

Prior to such adjudication, the Board finds that further RO development of the claim is warranted.

In connection with this claim, the Veteran asserts that he incurred an injury to his right fifth finger while playing softball during active duty service, in the summer of 1973 or 1974.  He contends further that he has experienced ongoing and chronic symptoms in his right fifth finger since that injury.  Such symptoms include reported pain, stiffness, and deformity.  During his April 2011 Board hearing, the Veteran testified that he is unable to complete a fist with his right hand, as he is unable to completely bend his finger into position.

Other than the aforementioned lay assertions and hearing testimony received from the Veteran, the relevant evidence in the claims file consists only of a February 2010 VA examination report and a one-page July 2011 opinion letter provided by Dr. R.V. from the VA Medical Center (VAMC) in St. Cloud, Minnesota.

The VA examination report reflects complaints of ongoing symptoms which include moderate to severe pain in his finger that is aggravated by cold weather and deformity marked by his finger being in a constantly bent position.  An examination of the finger revealed a bony prominence that was present at the mid-portion of the right fifth metacarpal that was non-tender to palpation and without associated edema or discoloration.  A fixed ulnar deviation was also present at the proximal interphalangeal (PIP) joint.  Valgus stress also revealed medial laxity at the PIP joint.  Consistent with the Veteran's hearing testimony, the Veteran was able to make a fist with his right hand with only partial inclusion of the finger.  X-rays confirmed evidence of an old dislocation of the right fifth PIP joint and an old healed fracture of the mid fifth metacarpal.  Residual ulnar deviation and mild osteoarthritis was also shown in the x-rays.  In rendering an etiology opinion, the examiner notes that the service treatment records are incomplete.  In this regard, he notes that the available service treatment records reflect only finger swelling, as reported in a January 1973 enlistment examination report.  He notes further that the Veteran's November 1977 separation examination is silent for any finger injury or upper extremity profile.  Thus, the examiner concluded that in view of the findings on examination and the incompleteness of the service treatment records, he is "left with a dilemma."  Apparently in view of this "dilemma", the examiner concluded that he is unable to resolve the issue of etiology without resort to speculation.

Contrary to the VA examiner's findings on review of the claims file, the Board's own review of the claims file reveals that the service treatment records include records for treatment received by the Veteran in June 1974 for a dislocation of the PIP in the right fifth finger which was incurred while playing ball.  This record reflects that the Veteran's finger was manually reduced.  Post-reduction film studies were apparently within normal limits.  Subsequent service treatment records do not reflect further treatment for the Veteran's right pinky finger.  The Board notes that the VA examiner correctly notes that the November 1977 separation examination report does not indicate any complaints or clinical findings related to the right pinky finger.

In cases involving a VA examiner's opinion that a finding cannot be rendered without resort to speculation, the United States Court of Appeals for Veterans Claims (Court) has noted that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.   

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

In this case, the VA examiner does not identify with precision the exact facts which cannot be ascertained from the record; the presence of which would permit him to formulate an opinion as to the etiology of the diagnosed residual ulnar deviation and mild osteoarthritis.  Moreover, the VA examiner's expressed findings and conclusion do not appear to take into consideration the Veteran's documented June 1974 in-service treatment for dislocation of the PIP joint in the right fifth finger.  Accordingly, it is evident that the VA examiner's conclusion is not based upon full consideration of all pertinent and available medical facts as required under Jones.  As such, the Board finds that the opinions expressed by the February 2010 VA examiner are inadequate.  In view of the foregoing, this matter must be remanded to afford the Veteran a new VA orthopedic examination to obtain an opinion as to the etiology of the diagnosed disorder in his right fifth finger.  See 38 C.F.R. § 3.159(c)(4).

Hence, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may well result in denial of the claim ((as the original claim will be considered on the basis of evidence of record).   See 38 C.F.R. § 3.655 (2011). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the medical opinion sought, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should obtain all outstanding, pertinent records.

The Board notes that the July 2011 letter from Dr. R.V. of the St. Paul VA Medical Center (VAMC) references positive clinical findings of the Veteran's right fifth finger that were made on examination of the finger.  Hence, the July 2011 letter appears to indicate that the Veteran has received evaluation and treatment for his right fifth finger disorder at the St. Paul VAMC.  Nonetheless, no VA treatment records have been associated with the claims file and documentation in the claims file does not show that any efforts have been made to obtain the Veteran's VA treatment records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any outstanding records of evaluation and/or treatment for the Veteran's right fifth finger, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.


The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the St. Cloud VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's right fifth finger.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate examiner, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's residual ulnar deviation and mild osteoarthritis had its onset during his active duty service, or is otherwise medically related to an injury incurred during such service, to include the right fifth finger injury incurred by the Veteran in June 1974.  

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, clinical findings and diagnoses expressed in the February 2010 VA examination, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence (to particularly include evidence associated with the claims file since the RO's last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


